Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kiani et al (US20150093815A1 published 04/02/2015; hereinafter Kiani) in view over Kitaguchi et al (US Patent No.7,625,760 B2 published 12/10/2009; hereinafter Kitaguchi) and Padmanabhan et al (US20070009386A1 published 01/11/2007; hereinafter Padmanabhan).
Regarding claim 1, Kiani teaches an analyzer for analyzing a component in a sample using an analysis kit (a reagent cartridge 100 and a cartridge interface device 200 – paragraph 45) comprising 
a liquid reservoir containing a liquid and having an opening at an upper surface of the analysis kit (a reagent reservoir 165 – Fig. 11A), 
a sealing film disposed at the upper surface of the analysis kit and sealing the opening of the liquid reservoir (reservoir may be sealed with a self-sealing septum – paragraph 71), and a measurement passage connecting to the liquid reservoir (reagent is then pushed into the channels of the microfluidic device 164 – paragraph 16 and 71 and Fig.6), 
the analyzer comprising: 
a placement section configured to support the analysis kit (a receptacle 210 of the cartridge interface device 200 – Fig. 1);
an opposing wall (pressure manifold 160 – Fig. 11A) disposed above the analysis kit, a recess being formed at the lower face of the opposing wall and being disposed above the opening of the liquid reservoir (space in the pressure manifold 160 above the frangible channel 170 – Fig. 11B);
a pump configured to send air (micropumps or small-scale external pressure sources – paragraph 4); 
a gas introduction tube (hollow space in the needle 176 – Fig. 11B) connected to the pump to introduce air from the pump into the recess (the pressure applied through the pressurization needle 167… the frangible channel 170 is then released and the pressure applied through the needle opens the channel – paragraph 71) (Kiani inherently teaches that the pump moves air into the pressurization needle in order to apply a pressure to open frangible channel 170);  
a piercing pin (a needle or needle like device 167 – Fig. 11A) comprising:
[AltContent: arrow]a column extending downwards from an inner face of the recess in which the outlet port of the gas introduction tube is positioned to outside of the recess (a pressurization needle 167 leading out of the pressure manifold and pierces the pressurization reservoir 163 – Fig. 11B); and 
a measurer configured to measure a characteristic of the component present in the sample at the measurement passage (optical detection of movement of droplets of fluid flowing through the microfluidic channels – paragraph 16), 
wherein the opposing wall descends (pressure manifold 160 – Fig. 11A) and the lower face of the opposing wall makes close contact with the upper surface of the analysis kit (the bottom of the pressure manifold 160 contacts the top of the cartridge 162 – Fig. 11B) whereby the piercing pin is inserted into the liquid reservoir and pierces the sealing film (the pressurization needle 167 pierces the pressurization reservoir 163 and is connected to the pre-filled individual reservoir 161 – Fig. 11A-B), and 
the pump sends air into the liquid reservoir through the hole formed on the sealing film by the piercing pin to send the liquid in the liquid reservoir to the measurement passage (the needle opens the channel, eventually pressurizing the reagent reservoir, as shown in FIG. 11B. The reagent is then pushed into the microfluidic device 164 by the increased pressure – paragraph 71) (Kiani inherently teaches that the micropumps or small-scale external pressure sources moves air for pressurization because the reservoir 163 contains only air – paragraph 71).
However, Kiani does not teaches the opposing wall being provided with the gas introduction tube so that an outlet port of the gas introduction tube is positioned at a position in the recess.
Kitaguchi teaches an analysis device with a pin inserted into the liquid reservoir (a pin 301 for breaking the portion pack 300 – Fig. 3) and an outlet port of the gas introduction tube (opening of the “L”-shaped tube on the coupler 200 – Fig. 8) is exposed in the recess and is at a position offset from the piercing pin along a film plane of the sealing film (opening of the “L”-shaped tube on the coupler 200 is positioned with a horizontal offset from the piercing pin – Figs. 3 and 8). It would be advantageous to use a separate gas port and piercing pin to prevent membrane material from clogging the gas port. It would have been obvious to modify the device, as taught by Kiani, with the separate gas port and piercing pin design, taught by Kitaguchi, to gain the above the advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple substitution of known elements to obtain predictable results. See KSR International Co. v. Teleflex Inc.
However, Kiani, modified by Kitaguchi, does not teach a projection extending from the leading end of the column in a direction intersecting the downward direction.
Padmanabhan teaches a microfluidic design of a molded disposable analysis cartridge, wherein a projection extending from the leading end of the column in a direction intersecting the downward direction (injector 176 appears to have a second portion 178 that is approximately perpendicular to portion 177 – paragraph 98). It would be advantageous to use an injector with a perpendicular bent tip to prevent forming loose fragments of the self-sealing septum when the pressurization needle 167 penetrates the self-sealing septum.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the pressurization needle 167, as taught by Kiani as modified by Kitaguchi, with the perpendicular bent tip, taught by Padmanabhan, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple change in shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).2Docket No.: 740165-000504 Application No.: 16/172,359
Regarding claim 3, Kiani, as modified by Kitaguchi modified by Padmanabhan, teaches the analyzer of claim 1, further comprising: the opposing wall is configured to cause the sealing film to be pierced by the piercing pin by pressing the opposing wall (a pressurization needle 167 attached to the pressure manifold 160 punctures the pressurization reservoir 163 and seals to it – Figs. 11A-B and paragraph 71).
Regarding claim 5, Kiani, as modified by Kitaguchi modified by Padmanabhan, teaches the analyzer of claim 3, wherein the opposing wall includes: an airtight member (the pressure manifold 160 and the frangible channel 170 are airtight for pressurizing the reagent reservoir, as shown in FIG. 11B – paragraph 71) configured to form an airtight space against the liquid reservoir at a periphery of a location pierced by the piercing pin (the pressure manifold 160 and the frangible channel 170 is an airtight space form against the reagent reservoir 165 – Fig. 11B).
Regarding claim 6, Kiani, as modified by Kitaguchi modified by Padmanabhan, teaches the analyzer of claim 5, wherein the airtight member makes face-to-face contact with the analysis kit (the pressure manifold 160 and the frangible channel 170 contacts the reagent reservoir 165 and microfluidic device 164 – Figs. 11A-B).
Regarding claim 7, Kiani, as modified by Kitaguchi modified by Padmanabhan, teaches the analyzer of claim 5, wherein the airtight member (the pressure manifold 160 – paragraph 71) is formed from a material that has a lower modulus of elasticity than that of the analysis kit (the self-sealing septum of the cartridge 162 – paragraph 71) (the pressurization needle of the pressure manifold 160 punctures the self-sealing septum and is therefore harder than the self-sealing septum – Figs. 11A-B).
Regarding claim 8, Kiani, as modified by Kitaguchi modified by Padmanabhan, teaches the analyzer of claim 6, wherein the airtight member (the pressure manifold 160 and the frangible channel 170 – paragraph 71) is formed from a material that has a lower modulus of elasticity than that of the analysis kit (the self-sealing septum of the cartridge 162 – paragraph 71) (the pressurization needle of the pressure manifold 160 punctures the self-sealing septum and is therefore harder than the self-sealing septum – Figs. 11A-B).
Regarding claim 9, Kiani, as modified by Kitaguchi modified by Padmanabhan, teaches the analyzer of claim 3, wherein the projection is bent relative to a centerline of the piercing pin  (injector 176 appears to have a second portion 178 that is approximately perpendicular to portion 177 – Padmanabhan paragraph 98).
Regarding claim 10, Kiani, as modified by Kitaguchi modified by Padmanabhan, teaches the analyzer of claim 5, wherein the projection is bent relative to a centerline of the piercing pin (injector 176 appears to have a second portion 178 that is approximately perpendicular to portion 177 – Padmanabhan paragraph 98).
Regarding claim 11, Kiani, as modified by Kitaguchi modified by Padmanabhan, teaches the analyzer of claim 6, wherein the projection is bent relative to a centerline of the piercing pin (injector 176 appears to have a second portion 178 that is approximately perpendicular to portion 177 – Padmanabhan paragraph 98).
Regarding claim 12, Kiani, as modified by Kitaguchi modified by Padmanabhan, teaches the analyzer of claim 1, wherein the characteristic of the component is one of a type (optical detection of spectroscopic properties of light from a sample – paragraph 43) and an amount of the component.
Regarding claim 13, Kiani, as modified by Kitaguchi modified by Padmanabhan, teaches the analyzer of claim 1, wherein: 
the analysis kit (reagent cartridge 100 – paragraph 45) includes a chip provided with a measurement passage (microfluidic device 164 with microfluidic channels – Figs. 11A-B) through which the sample flows (The reagent is then pushed into the microfluidic device 164 by the increased pressure – paragraph 71) and a cartridge superimposed on the chip in the downward direction and provided with the liquid reservoir (cartridge 162 containing the reagent reservoir 165 – Figs. 11A-B), 
the opposing wall presses the analysis kit supported on the placement section in the downward direction (the pressure manifold 160 presses down on the cartridge 162 and microfluidic device 164 – Figs. 11A-B and paragraph 71) to sandwich the analysis kit between the opposing wall and the placement section and to fit the chip and the cartridge together (cartridge interface device 200 for interfacing with various components to facilitate performance of the assay in operable portion 110 – paragraph 45) (the pressure manifold 160 is capable of pressing the microfluidic device 164 and cartridge interface device 200 together – paragraphs 45 and 71), and
the measurer is configured to measure the characteristic of the component present in the sample (optical detection of spectroscopic properties of light from a sample – paragraph 43) in the analysis kit in which the chip and the cartridge have been fitted together (the analyses occurs after the pressure manifold 160 seals to the cartridge 162 and moves reagent to the microfluidic device 164 – paragraph 71).
Regarding claim 2, Kiani, as modified by Kitaguchi modified by Padmanabhan, teaches the analyzer of claim 13.
However, Kiani, as modified by Kitaguchi modified by Padmanabhan, does not teach wherein: the chip in the analysis kit further comprises a piercing projection configured to pierce a bottom-face film configuring a bottom face of the liquid reservoir; and the opposing wall is configured such that pressing the opposing wall against the analysis kit causes the chip and the cartridge to approach each other such that the bottom-face film is pierced by the piercing projection.
Kiani (Figs. 10A-C) teaches another embodiment of the microfluidic cartridge device wherein: the chip in the analysis kit further comprises a piercing projection (a hollow needle 140 on the microfluidic device 141 – Figs. 10B and C) configured to pierce a bottom-face film configuring a bottom face of the liquid reservoir (the hollow needle 140 pierces the bottom face of the reagent reservoir 132 – Figs. 10B and C); and the opposing wall is configured such that pressing the opposing wall against the analysis kit causes the chip and the cartridge to approach each other such that the bottom-face film is pierced by the piercing projection (pressure manifold 160 is capable of pressing the cartridge down on to a hollow needle 140 to pierce the reservoir 132 – Figs. 10 and 11). It would be advantageous to use additional reservoirs on the bottom the microfluidic cartridge device to store different types of reagents and gain the function to perform additional analyses. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cartridge 162, as taught by Kiani as modified by Kitaguchi modified by Padmanabhan, with the reservoir and hollow needle, taught by Kiani, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a substitution of parts from embodiments of the same invention.
Regarding claim 4, Kiani, modified by Padmanabhan as modified by Kiani, teaches the analyzer of claim 2, further comprising: the opposing wall is configured to cause the sealing film to be pierced by the piercing projection by pressing the opposing wall (pressure manifold 160 is capable of pressing the cartridge down on to a hollow needle 140 to pierce the reservoir 132 – Figs. 10 and 11).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of application 16,172,331 (application is pending patent number and was allowed on 04/06/2022 and issue fee received 06/28/2022). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, the ‘331 reference teaches an analyzer for analyzing a component in a sample using an analysis kit comprising 
a liquid reservoir containing a liquid and having an opening at an upper surface of the analysis kit (a liquid reservoir containing a liquid and having an opening at an upper surface of the analysis kit – ‘331), 
a sealing film disposed at the upper surface of the analysis kit and sealing the opening of the liquid reservoir (a sealing film disposed at the upper surface of the analysis kit and sealing the opening of the liquid reservoir – ‘331), and a measurement passage connecting to the liquid reservoir (a measurement passage connecting to the liquid reservoir – ‘331), 
the analyzer comprising: 
a placement section configured to support the analysis kit (using an analysis kit comprising a liquid reservoir containing a liquid and having an opening at an upper surface of the analysis kit – ‘331),
an opposing wall disposed above the analysis kit (an opposing wall disposed above the analysis kit – ‘331), a recess being formed at the lower face of the opposing wall and being disposed above the opening of the liquid reservoir (a recess formed at the lower face of the opposing wall and disposed above the opening of the liquid reservoir – ‘331);
a pump configured to send air (a pump configured to send air – ‘331); 
a gas introduction tube connected to the pump to introduce air from the pump into the recess (a gas introduction tube connected to the pump to introduce air from the pump into the recess – ‘331), the opposing wall being provided with the gas introduction tube so that an outlet port of the gas introduction tube is positioned at a position in the recess (the opposing wall being provided with the gas introduction tube so that an outlet port of the gas introduction tube is positioned at a position in the recess – ‘331);  
a piercing pin (solid piercing pin – ‘331) comprising:
a column extending downwards from an inner face of the recess (solid piercing pin extending downwards from the inner wall of the recess – ‘331) in which the outlet port of the gas introduction tube is positioned to outside of the recess; and 
a measurer configured to measure a characteristic of the component present in the sample at the measurement passage (a measurer configured to measure the component present in the sample at the measurement passage – ‘331), 
wherein the opposing wall descends and the lower face of the opposing wall makes close contact with the upper surface of the analysis kit whereby the piercing pin is inserted into the liquid reservoir and pierces the sealing film (wherein the opposing wall descends and the lower face of the opposing wall makes close contact with the upper surface of the analysis kit whereby the solid piercing pin inserts into the liquid reservoir and pierces the sealing film – ‘331), and 
the pump sends air into the liquid reservoir through the hole formed on the sealing film by the piercing pin to send the liquid in the liquid reservoir to the measurement passage (the pump sends air into the liquid reservoir through the hole formed on the sealing film by the solid piercing pin to send the liquid in the liquid reservoir to the measurement passage – ‘331).
Although, ‘331 does not teach a projection extending from the leading end of the column in a direction intersecting the downward direction, ‘331 teach a piercing pin and one of ordinary skills would conclude that the limitation is merely a change in shape of the piercing pin that does not change the function of the piercing pin and is not patentably distinct. 
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
Point 1: the applicant’s argument that the “device of claim 1 as presented herein, the air is sent from the recess of the opposing wall to the liquid reservoir through the gap formed between the piercing pin and the sealing film” is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “air is sent from the recess of the opposing wall to the liquid reservoir through the gap formed between the piercing pin and the sealing film”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant’s addition arguments with respect to the 102/103 rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.S./Examiner, Art Unit 1796       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797